DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-7 are objected to because of the following informalities:  
The claims entered 10 September 2021 contain numerous instances where markups of the amendments are not clear. For example, claim 1 in line 14 includes a word which is both underlined as being added but also struckthrough as deleted. Claim 4 at the end of page 3 shows a single character with a strikethrough, making the comma look like a semicolon; this also occurs twice in claim 7 after controller in lines 7 and 11. Proper showing of deletion calls for small numbers of characters to be deleted via double brackets. The Examiner suggests Applicant review and clarify the amendments to the claims to ensure that all additions/deletions are properly entered.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using peaks and valleys of a graph of absolute values of each measuring element’s measured pulse waves to identify a person, does not reasonably provide enablement for using peaks and valleys of a graph of pulse waves that have not been otherwise processed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. Without first doing something to the pulse waves, each wave will individually contain numerous peaks and valleys caused by inherent pressure fluctuations within the body, these peaks and valleys being entirely independent of sensing location or any aspect of a person’s identity, yet to perform the invention as claimed these numerous peaks and valleys of each element’s sensed wave would be somehow used to identify the person, despite there being no description of doing so in this manner in the disclosure or any guidance or examples of doing so, such that attempting to use a plurality of raw pulse waves to identify the person would require undue experimentation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 in line 4 recites that the pressure sensor is used “to detect one or more pressure pulse waves”; lines 16-17 recite that “relationships between information of pressure signals” are also detected by the pressure sensor. It is not clear whether the sensor is used to obtain multiple types of data, or if the “information of pressure signals” is actually the same pressure pulse waves or possibly the same as the “biological information” which is based on the pulse waves; for the purposes of examination it will be treated as though referring to the pulse waves but correction is required.
Claim 4 refers to “the information”; it is not readily apparent whether this refers to “biological information” or “information of pressure signals”, both defined in claim 1.
Claim 5 recites that the first feature contains a third feature which “indicates the pressure signals in the graph changing from increasing to decreasing”; the first feature as set forth in claim 2 already is indicative of this, such that it is not clear how the third feature differs from the first feature. Further, the claim calls for the fourth feature and fifth feature to indicate the signals changing from decreasing to increasing, while claim 2 defines that the second feature (which is a single feature) indicates the signals changing from decreasing to increasing, such that it is not clear how a single feature can contain two features, each of which appear to 
Still further within claim 5, lines 24-25 recite “the second between the fifth feature and the third feature”. This might be a distance, as line 24 defines “a first distance”? However, as set forth there can only be one distance at a time between two positions, such that any distance between the fifth and third features is a singular distance and would not have a second distance.
Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. See MPEP 2173.06. Claim 5 cannot be further treated on the merits.
The Examiner notes that all of these issues in claim 5 are included in newly presented limitations which were not discussed in the Interview held 4 August 2021, at which time amendments to claim 5 were presented which had no similar problems and would allow examination of this claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-7 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 recites “the pressure sensor presses against a wrist of a person”, thereby actively claiming the person. This should recite “the pressure sensor is configured to press against a wrist of a person”; for the purposes of examination it will be treated as such but correction is required.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining whether a person is a registered user based on a relationship between sensed pulse wave data and the locations at which the data is sensed, which falls into the grouping of mental processes. This judicial 
The dependent claims also fail to provide anything significantly more, as claims 2-5 are directed to additional aspects of the analysis performed in the abstract idea, and claims 6-7 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luna (US 2014/0085050) in view of Yoon (US 2016/0278645).
Regarding claim 1, Luna discloses a biological information measurement device comprising: a pressure sensor configured to detect one or more pressure pulse waves from a radial artery of a person (paragraphs [0024], [0027], [0032], [0051]); and a controller configured to calculate biological 10information based on the one or more pressure pulse waves (paragraph [0037], [0040]); and to determine whether the person to be measured is a registered user who 
Luna does not disclose the pressure sensor including a plurality of pressure detecting elements 5which are configured to be pressed against a wrist of the person to be measured, or the biological 10information including relationships between pulse waves detected by the pressure detecting elements and positions of the pressure detecting elements in the one direction.  
Yoon teaches a biological information measurement device comprising: a pressure sensor which includes a plurality of pressure detecting elements (elements 150; figures 2, 16) and which is configured to be pressed against a wrist of a person to be measured to detect one or more pulse waves from a radial artery of the person (paragraph [0008], [0068]; element 21, the strap holds the sensors against the wrist; figure 16); and a controller which calculates biological information based on relationships between pulse waves detected by the pressure detecting elements, and positions of the pressure detecting elements in the one direction (figure 10, bottom right figure: the device finds the pressure signals measured with each sensor while it is pressed against the wrist and clearly shows each wave relative to its location). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Luna and used a pressure sensor with a plurality of pressure detecting elements configured to be pressed against a wrist to obtain data including relationships between the sensed pulse waves and their sensing position for use in determining whether the measured person is a registered user, as taught by Yoon, because Luna teaches using pulse wave and pressure information but does not provide specifics of how to obtain this data, and 
20Regarding claim 2, Yoon further discloses that the controller is configured to detect a first feature indicating the pressure signals changing from increasing to decreasing and a second feature indicating the pressure signals changing from decreasing to increasing (figure 12, the first differential shows these changes when x axis is crossed). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Luna, as modified above, and also found features indicating directional changes in the pulse wave, as further taught by Yoon, in order to identify and correct inverted waves. 

Claim 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luna, as modified above, and further in view of Inoue (US 2013/0311104).
Luna does not discuss storing the biological information; Inoue discloses a biological information measurement device (paragraph [0038]) which is configured to determine whether obtained data matches stored data (paragraph [0068]) and can either always store obtained data even if there is no match (paragraph [0089]) or only store obtained data if there is a match with stored data (paragraph [0088]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Luna, as modified, and stored the biological information data in some circumstances, either always regardless of whether the measured person is the registered user, or only if the measured person is the registered user, as taught by Inoue, because Luna does not discuss storage of the biological information and Inoue sets forth both possibilities as being valid options in a system which performs a .

Response to Arguments
Applicant's arguments filed 10 September 2021 have been fully considered but they are not persuasive.
Regarding the interpretation of the claims under 112f, the Examiner notes that amending the claims to remove the generic placeholder that is coupled with functional language and generally replacing these elements with a “controller” has not changed the interpretation of the “storage controller” found in claims 6 and 7, such that this element is still being interpreted under 112f as set forth in the previous Office Action.
Regarding the rejections under 112, the Examiner notes that Applicant’s attempt to “clarify the claimed features” in claim 5 has resulted in numerous new rejections under 112, particularly as these “clarifications” were not what was agreed would actually clarify this claim during the interview held 4 August 2021.
Regarding the rejection under 101, Applicant appears to misunderstand the rejection. The identified abstract idea is not the act of measuring pressure pulse waves, but the process of making correlations between pressure and position data to identify a person. As is clearly indicated in the previous Office Action and above, the recited use of a pressure sensing device to obtain pressure pulse waves is insignificant extrasolution activity because the finding of the pressure pulse waves is entirely data gathering. The actual abstract idea falls under the 
Regarding the art rejections, Applicant argues only that Yoon does not use both the pressure pulse waves and the position information to identify the person; the Examiner notes that the claims are rejected by Luna as modified by Yoon, not Yoon alone. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Luna discloses using information from a pulse pressure sensor to determine whether a person is a registered user/identify the person. Yoon teaches obtaining pulse pressure information via a plurality of elements, each of which is at a separate location, such that the pulse pressure information from each element is inherently also linked to that element’s position. As such, making an determination of identity based on use of that pulse pressure information from the plurality of elements would also inherently be “based on” the position information in the absence of any more specific recitation of an algorithm or other specific manner of using the position information beyond the identification being somehow loosely “based on” it. 
The remainder of Applicant’s remarks, directed to claims 6 and 7 which are rejected under Luna and Yoon and further in view of Inoue, not just Luna in view of Inoue as alleged in Applicant’s arguments, merely assert that these claims depend from allowable claims; as this is not the case, these claims also remain rejected.

Conclusion
No art has been applied against claims 3 and 4; however, as they are rejected under both 112 and 101, they are not presently allowable and the question of prior art will be revisited upon resolution of these numerous other issues.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791